 1 NICOLA T. HANNA
   United States Attorney
 2 DAVID M. HARRIS
 3 Assistant United States Attorney
   Chief, Civil Division
 4 CEDINA M. KIM
 5 Assistant United States Attorney                   JS-6
   Chief, General Civil Section
 6 MARLA K. LETELLIER, CSBN 234969
 7 Special Assistant United States Attorney
         Social Security Administration
 8       160 Spear Street, Suite 800
 9       San Francisco, CA 94105
         Telephone: (415) 977-8928
10       Facsimile: (415) 744-0134
11       Email: Marla.Letellier@ssa.gov
   Attorneys for Defendant
12
13                         UNITED STATES DISTRICT COURT

14                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
15
16 CURTIS ATKINS,                            No. 2:18-cv-10080-KK
17
           Plaintiff,                        [PROPOSED] JUDGMENT OF REMAND
18
19                v.
20 ANDREW SAUL, Commissioner of
                  1
21 Social Security ,
22              Defendant.
23
24
25         1
           Andrew Saul is now the Commissioner of Social Security and is automatically
   substituted as a party pursuant to Fed. R. Civ. P. 25(d). See also section 205(g) of the
26 Social Security Act, 42 USC 405(g)(action survives regardless of any change in the
27 person occupying the office of Commissioner of Social Security).
28
 1
            The Court having approved the parties’ Stipulation to Voluntary Remand
 2
     Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment
 3
     (“Stipulation to Remand”) lodged concurrently with the Judgment of Remand, IT
 4
     IS HEREBY ORDERED, ADJUDGED AND DECREED that the above
 5
     captioned action is remanded to the Commissioner of Social Security for further
 6
     proceedings consistent with the terms of the Stipulation to Remand.
 7
 8 DATED: 6/21/19
                                           HON. KENLY KIYA KATO
 9                                         UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             1
